DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019202140.9, filed on 02/18/2019 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 2 include the reference character ‘35’, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections

Claims 1 and 5-10 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 9-10, the limitation “an axial outer end” should read “an axially outer end”.
In claim 1, line 10, the limitation “an axial outer end” should read “an axially outer end”.
In claim 1, line 12, the limitation “the intermediate portion” should read “the radial intermediate portion”.
In claim 1, line 13, the limitation “the pulley part” should read “the at least one pulley part”.
In claim 1, line 18, the limitation “the at least one material deformation” should read “the at least one radially outwardly extending material deformation”.
In claim 1, line 18-19, the limitation “the axial groove when the pulley part” should read “the at least one axial groove when the at least one pulley part”.
In claim 5, line 1-2, the limitation “the at least one material deformation” should read “the at least one radially outwardly extending
In claim 6, line 1-2, the limitation “the at least one material deformation” should read “the at least one radially outwardly extending material deformation”.
In claim 7, line 2, the limitation “the pulley part” should read “the at least one pulley part”.
In claim 8, line 1-2, the limitation “the at least one material deformation” should read “the at least one radially outwardly extending material deformation”.
In claim 9, line 2, the limitation “the axial grooves” should read “the plurality of axial grooves”.
In claim 10, line 9, the limitation “an axial outer end” should read “an axially outer end”.
In claim 10, line 10, the limitation “an axial outer end” should read “an axially outer end”.
In claim 10, line 12, the limitation “the intermediate portion” should read “the radial intermediate portion”.
In claim 10, line 12-13, the limitation “the pulley part” should read “the at least one pulley part”.
In claim 10, line 18-19, the limitation “the at least one material projection” should read “the at least one radially outwardly extending material deformation”.
In claim 10, line 21, the limitation “the at least one material projection” should read “the at least one radially outwardly extending material deformation”.
In claim 10, line 24-25, the limitation “the at least one material projection” should read “the at least one radially outwardly extending material deformation
In claim 10, line 26, the limitation “the at least one material projection” should read “the at least one radially outwardly extending material deformation”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the cylindrical outer surface” in lines 2-3 and in line 4. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the “cylindrical outer surface” is referring to the outer cylindrical surface on the outer ring of the bearing, or if it’s referring to the outer cylindrical surface on the outer cylindrical portion of the at least one pulley part. Clarification by the applicant is required.

Claim 6 recites the limitation “the outer cylindrical surface” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the “outer cylindrical surface” is referring to the outer cylindrical surface on the outer ring of the bearing, or if it’s 

Claim 8 recites the limitation “the cylindrical outer surface” in lines 2-3 and in line 4. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the “cylindrical outer surface” is referring to the outer cylindrical surface on the outer ring of the bearing, or if it’s referring to the outer cylindrical surface on the outer cylindrical portion of the at least one pulley part. Clarification by the applicant is required.

Claim 9 depends from claim 8. Therefore, claim 9 is also indefinite for the reasons set forth above.

Claim 9 recites the limitation “the material deformation” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from parent claim 8; therefore, It’s unclear if the “the material deformations” in claim 9 is referring to the first set of material deformations (recited in claim 8, line 2), the second set of material deformations (recited in claim 8, line 3), or if its referring to both the first set of material deformations and the second set of material deformations. Clarification by the applicant is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (International Patent Publication WO2006/092187A1), in view of Zamboni (Great Britain Patent GB190509598A).

In regards to claim 1, Rasche teach (Figures 1-4) a pulley device (tensioning roller 31) configured to support a belt of chain tensioning idler or a runner roller (as described in the Abstract), the pulley device (tensioning roller 31) comprising: a bearing (roller bearing 33) having an rotatable outer ring (outer rings 30a and 30b) with an outer cylindrical surface (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) and a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32); a pulley (combined structure of the running disk 34a and 34b) having at least one C-shaped pulley part (running disk 34a/ 34b); at least one pulley part (running disk 34a/ 34b) having an inner cylindrical portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b) with an inner cylindrical surface (inner surface of the hub 43a that is in contact with the roller bearing 33/ inner surface of the hub 43b that is in contact with the roller bearing 33) press-fitted on the outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the 
Whereas, Zamboni tech (Figures 1-7) a pulley device (combined structure of the pulley half 1, pulley half 2, hub 3, and bushing 7) comprising: a bearing (combined structure of the hub 3 and bushing 7) having an outer ring (hub 3) with an outer cylindrical surface (outer surface of the hub 3 that includes the radially disposed arms 5) and an inner ring (bushing 7); a pulley (combined structure of the pulley half 1 and pulley half 2) having at least one C-shaped pulley part (pulley half 1/ pulley half 2); the at least one pulley part (pulley half 1/ pulley half 2) having an inner cylindrical portion (supporting part 6 of the pulley half 1 that includes the internal radially disposed grooves/ supporting part 6 of the pulley half 2 that includes the internal radially disposed grooves) press-fitted on the outer cylindrical surface of the outer ring (outer surface of the hub 3 that includes the radially disposed arms 5), an outer cylindrical portion (bearing surface 4 of the pulley part 1/ bearing surface 4 of the pulley part 2), and a radial intermediate portion 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the outer ring of the bearing and the inner cylindrical portion of the at least one pulley part in the pulley device taught by Rasche using the suggestions in Zamboni, so as to provide said outer ring with at least one radially outwardly extending material deformation and to provide said inner cylindrical portion with at least one axial groove (which extends from the axially outer end to the axially inner end of the inner cylindrical portion in an axial direction) that is designed to receive/ engage the at least one radially outwardly extending material deformation on said outer ring when the at least one pulley part is axially pushed onto the outer ring; wherein, the at least one radially outwardly extending material deformation forms an axial stop for the at least one pulley part in one axial direction. Such a modification will ensure a secure/ improved connection between the outer ring of the bearing and the inner cylindrical portion of the at least one pulley part, while also axially and circumferentially locking at least one pulley part to the bearing; thereby, optimizing the overall structural strength of the pulley device.
		
In regards to claim 2, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising no more than one pulley part (figures 1 and 3 clearly illustrate, each of the running disks 34a and 34b being independent and/ or individual components).

In regards to claim 3, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising two C-shaped pulley parts (running disk 34a and 34b) that are mounted onto the outer cylindrical surface on the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hubs 43a and 43b) of the bearing (roller bearing 33); wherein, the open ends (opening of the hollow body 28 in the running disk 34a and opening of the hollow body 28 in the running disk 34b) of the two pulley parts (running disk 34a and 34b) are axially facing each other, the axially inner ends of the inner cylindrical portions (end of the hub 43a of the running disk 34a that is proximate to the parting line 29 and end of the hub 43b of the running disk 34b that is that is proximate to the parting line 29) are in axial abutment, and axially inner ends of the outer cylindrical portions (end of the jacket portion 26 of the running disk 34a that is proximate to the parting line 29 and end of the jacket portion 26 of the running disk 34b that is proximate to the parting line 29) are also in axial abutment.

In regards to claim 4, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the two pulley parts (running disks 34a and 34b) being symmetrical with respect to a transverse radial plane (parting line 29) passing through a center of the bearing (roller bearing 33).

In regards to claim 5, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Zamboni further tech (Figures 1-7), the least one radially outwardly extending material deformation (radially disposed arms 5) comprising a first material deformation (radially disposed arm 5 at one distal end of the hub 3) at the first axial end of the outer cylindrical surface (outer surface of the hub 3 that includes the radially disposed arms 5) and a second material deformation (radially disposed arm 5 at the other distal end of the hub 3) at a second axial end of the outer cylindrical surface (outer surface of the hub 3 that includes the radially disposed arms 5). Therefore, when the pulley device taught by Rasche is modified in view of Zamboni as detailed above in the claim 1 rejection, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that said improved pulley device includes a bearing with an outer ring that has first and second material deformations at corresponding first and second axial ends of the outer cylindrical surface on said outer ring. Providing the first and second axial ends of the outer ring with respective first and second material deformations will prevent the axial displacement of both pulley parts along the outer ring of the bearing in both axial directions; which will further increase the overall connection strength between the two pulley parts and the bearing.

In regards to claims 6-7, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Zamboni further teach (Figures 1-7), the at least one axial groove (internal radially disposed grooves on the supporting part 6 that receives the radially disposed arms 5 on the hub 3) being formed by stamping the inner cylindrical portion (supporting part 6 of the pulley half 1 that includes the internal radially disposed grooves/ supporting part 6 of the 
However, examiner is taking official notice that crimping is a widely known and routinely employed technique in the art that is used produce various types of features (i.e. grooves, recess, channels, projections, and/ or protrusions) on components in pulley devices. Thus, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use axial crimping to provide the outer cylindrical surface on the outer ring of the bearing in the pulley device taught by Rasche in view of Zamboni with at least one radially outwardly extending material deformation. Since axial crimping is a simple, well know, and effective manufacturing process that can easily deform the outer ring of the bearing, it would have been an ideal technique that one of ordinary skill in the art could have selected from a finite number of identified, predictable solutions, with reasonable expectation of success.

In regards to claims 8-9, Rasche in view of Zamboni teach all intervening claim limitations a shown above. Zamboni further tech (Figures 1-7), the least one radially outwardly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the outer ring of the bearing and the inner cylindrical portion of the at least one pulley part in Rasche’s pulley device using the additional suggestions in Zamboni, so as to provide said outer ring with first and second set of radially outwardly extending material deformations, and to provide said inner cylindrical portion with plurality of axial grooves deigned to correspondingly receive/ engage the first and second set of radially outwardly extending material deformations; wherein, the first and second set of radially outwardly extending material deformations and the plurality of axial grooves, are all .

Allowable Subject Matter

Claim 10 is objected because of the claim objections noted above. However, Claim 10 is allowable over prior art for the following reasons:
In regards to claim 10, the prior art of record, either individually or in combination, fail to teach or suggest, a method of assembling a pulley device having the particular steps performed in the exact order as recited within independent claim 10. More specifically, providing the outer ring of the bearing in a pulley device with at least one radially outwardly extending material deformation that is positioned at the first axial end of the outer cylindrical surface on said outer ring, and providing the inner cylindrical portion of at least one pulley part in the pulley device with at least one axial groove that extends from the axially outer end of said inner cylindrical portion to the axially inner end of inner cylindrical portion; aligning and press-fitting the at least one pulley part axially over the outer cylindrical surface of the outer ring such that the at least one radially outwardly extending material projection traverses the at least one axial groove and emerges from the at least one axial groove; and rotating the at least one pulley part until the at least one radially outwardly extending material projection is not circumferentially aligned with the at least one axial groove. As detailed in the claim 1 rejection statement above, Rasche in view of Zamboni teach a pulley device constructed by providing the outer ring of the bearing in a pulley device with at least one radially outwardly extending material deformation that align and press-fits into at least one axial groove on the inner cylindrical portion of the at least one pulley part; where, the at least one radially outwardly extending material projection traverses the at least one axial groove and emerges from the at least one axial groove such that the at least one radially outwardly extending material projection forms an axial stop for the at least one pulley part in an axial direction. Nevertheless, Rasche, Zamboni, and all other pertinent prior art references identified by the examiner, fail to disclose or suggest the step of rotating the at least one pulley part until the at least one radially outwardly extending material projection is not circumferentially aligned with the at least one axial groove. Consequently, claim 10 limitations appears to include allowable subject matter over cited prior art; especially when said limitations are viewed in light of applicant’s specification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                            /MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654